 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504The Electric Group, Inc. and Local 683, International Brotherhood of Electrical Workers, AFLŒCIO. Case 9ŒCAŒ35791 January 29, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On October 9, 1998, Administrative Law Judge Wal-lace H. Nations issued the attached decision.  The Gen-eral Counsel filed limited exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, The Electric Group, Inc., Ashville, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Insert the following as paragraph 1(a) and reletter the subsequent paragraphs. ﬁ(a) Telling job applicants that they will not be hired because of their affiliation with or membership in a un-ion.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX  NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice                                                                                                                      1 The judge found that the Respondent violated Sec. 8(a)(1) of the Act by telling applicant Jerry Baughn that it would not hire him be-cause of his union membership.  (ALJD fn. 6) However, the judge did not mention this violation in his Conclusions of Law or in his recom-mended Order and Notice.  The General Counsel has excepted to these omissions.  We correct the judge™s apparent inadvertent omissions by amending the Conclusions of Law to include this violation, and by modifying the recommended Order and substituting a new Notice ac-cordingly. To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT tell job applicants that they will not be hired because of their affiliation with or membership in a union. WE WILL NOT fail or refuse to hire job applicants be-cause of their affiliation with or membership in a union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of rights guaranteed by Section 7 of the Act. WE WILL, within 14 days of the Board™s Order, offer immediate employment to Jerry Baughn as an electrician. WE WILL make Jerry Baughn whole for any loss of earnings and other benefits resulting from our unlawful refusal to hire him, less any net earnings, plus interest.  THE ELECTRIC GROUP, INC.  Theresa Donnelly, Esq., of Cincinnati, Ohio, for the General Counsel. Rayford T. Blankenship, Esq. and Jonathan P. Sturgill, Esq., of Greenwood, Indiana, for the Respondent. DECISION STATEMENT OF THE CASE WALLACE H. NATIONS, Administrative Law Judge. This case was tried in Cincinnati, Ohio, on August 26, 1998. The charge was filed by Local 683, International Brotherhood of Electrical Workers, AFLŒCIO (the Union) on March 13, 1998,1 and the complaint was issued on May 19. The complaint alleges that The Electric Group, Inc. (Respondent) refused to hire an electrician, Jerry Baughn, because of his union affiliation. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Electric Group, Inc., a corporation, is an electrical con-tractor with a facility in Ashville, Ohio. The Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Facts Surrounding  Respondent™s  Refusal  to  Hire Jerry Baughn The Respondent is a nonunion electrical contractor. The al-leged discriminatee, Jerry Baughn, is a journeyman wireman who has been a member of the International Brotherhood of Electrical Workers, Local 1516, an Arkansas local, since Au-gust 1994. Baughn testified that in January of this year, he moved to Ohio. Being unemployed, he sought work through the Ohio State Unemployment Agency where he learned Respon-dent was seeking to employ electricians.  1 All dates are in 1998 unless otherwise indicated. 327 NLRB No. 96  ELECTRIC GROUP, INC. 505 On February 2, Baughn filed an
 application and resume for 
an electrician position with Respondent. Baughn submitted the 
application and resume, along with
 a note he attached, to Re-
spondent™s secretary. The secretary told Baughn ﬁthat they were 
looking for electriciansﬂ and sugge
sted he call later when the 
Respondent™s managers, Master Electrician David Bowens or 
Estimator James Montgomery, would be in the office. 
Following her suggestion, later that afternoon, Baughn called 
Respondent and spoke to M
ontgomery. Montgomery told 
Baughn that he had not yet revi
ewed his application and re-
sume. Baughn called again appr
oximately 1 hour later and 
spoke to Montgomery. Baughn asked if Montgomery had re-
viewed his application. Montgomery
 said he had, and noted that 
Baughn was a card carrying member of the IBEW. Baughn 

conceded that he was a union member. Montgomery then told 
Baughn that ﬁhe had a friend that 
was set up that way, and he 
wasn™t going to jeopardize his company like that. He wouldn™t 

hire union.ﬂ 
The next morning, February 3, Baughn called Ernie Wil-
liams, an organizer for the Union. He told Williams about the 
conversation he had with Montgom
ery the previous day. They 
concluded that Respondent had ac
ted in a discriminatory man-
ner but that without a tape of
 Montgomery™s statements there 
was little that Williams, or the Union, could do. They agreed 
that Baughn would call Montgomery again, ask about the test 
attached to the application 
and record the conversation. 
That afternoon, Baughn called Montgomery and taped the 
conversation using his answering machine. He asked Mont-
gomery how he did on the test portion of the application and 

whether it was good enough to be
 an electrician for Respon-
dent. Montgomery replied, ﬁ[I]t don™t have anything to do with 
whether you would be a good enough electrician to work for 
our company or not, we don™t hire union. I am absolutely afraid 
of what it might entail and lead into because I™ve already got 
letters from the union hall that they are going to be watching 
and all this other garbage and I™mŠI™m just not going to jeop-

ardize our company that way.ﬂ
2 Respondent never interviewed 
or hired Baughn. However, 
Respondent did hire Joseph Creech, who filed an application on 
March 12; Neil Clark, who a
pplied on March 31; Jared McKin-
ney, who applied on April 3; Bryan Carter, who applied on 
April 3; Randall Schneider, who 
applied on April 28; and John 
Bentley II, who applied April 28.
3 It continued to hire through-
out the time between Baughn™s application and the date of this 
hearing. 
B. Discussion and Conclusions
4 The General Counsel has made a strong prima facie case of 
unlawfully motivated discrimi
nation against Baughn under the 
                                                          
                                                           
2 Respondent received a letter from
 the Union dated September 24, 
1997. This letter notes that Respondent was the low bidder on a named 
project and goes on to state that 
the Union was going to monitor Re-
spondent on this job to make sure it complied with various laws. 
3 Respondent initially stipulated that
 it hired all of these individuals 
as electricians. Montgomery, however, later testified that Creech, who 

only had a year™s experience and had 
limited ability with reading blue-
prints, was hired as a supervisor and that Bentley II, is a helper al-
though the Respondent™s document lists him as an electrician. 
4 Baughn™s resume notes Baughn™s un
ion affiliation and he attached 
a note to his application informi
ng Respondent that he was a union 
member. He wrote: ﬁI am presently a member of IBEW but I am will-

ing to work non-union.ﬂ On the application form itself, Baughn listed 

his Arkansas union local as his most recent employer. 
Board™s Wright Line analysis.
5 Animus against union member-
ship is demonstrated without question in Montgomery™s state-
ments to Baughn on February 2 (ﬁ
he wasn™t going to jeopardize 
his company like that. He wouldn™t hire union.ﬂ) and on Febru-
ary 3 (ﬁ[I]t don™t have anything to do with whether you would 
be a good enough electrician to work for our company or not, 
we don™t hire union.ﬂ). I cannot 
imagine a more clear indication 
of union animus than stating to
 a job applicant that the com-
pany refuses to consider hiring 
him solely because of his union 
membership. These statements al
so clearly show that Respon-
dent was aware of Baughn™s union membership. They also 
clearly show that the only reason given Baughn for Respon-
dent™s refusal to hire him or
 even interview him was Baughn™s union membership, a reason that 
is clearly unlawful under the 
Act.6 No part of the General C
ounsel™s prima facie case re-
quires a credibility determination as Montgomery admitted 
making the statement™s attributed to him.  To the extent that 
any credibility resolutions are required in this record, I credit 
Baughn over Respondent™s witnesses. 
That there were electrician positions for which Baughn could 
have been hired is certain. During direct examination by Re-
spondent™s counsel, Montgomery, 
was asked if there was an 
opening for an electrician posi
tion at the time Baughn filed an 
application. Montgomery answered, ﬁYeah, we can always use 
another electrician. We™re like the Marine Corps.ﬂ In fact, as 
noted above, after it refused to
 hire Baughn, Respondent hired 
several electricians, whose appl
ications show no union affilia-
tion. Under Wright Line, once the General Counsel has made a prima facie case, the Respondent has the burden of proving that 
it would have taken the same action in the absence of unlawful 
motivation. When considering the reasons advanced by Re-
spondent, one must keep in mind that none of these reasons 
played any part in the decision not to hire Baughn. They are 
after the fact justifications, 
which Respondent has managed to find in preparation for this proceeding. The defenses presented 
by Responded are shifting and inconsistent, strongly supporting 
a finding that no legitimate reason existed for not hiring 
Baughn. Frances House, Inc., 322 NLRB 516, 523 (1996). 
The first reason advanced by 
Respondent in defense of its 
actions perhaps show best how disingenuous is Respondent™s 
position. Montgomery first test
ified that Respondent, in its 
advertisement with the Ohio Unemployment Agency, was look-
ing for a supervisor, someone who could ﬁrun a projectﬂ for 
Respondent.7 Thus viewing Baughn™s application as one for a 
supervisory position, Montgomer
y testified that Baughn™s ap-
plication did not reflect enough 
experience to hold such a posi-
tion.  Montgomery then shifted his testimony to assert that Baughn 
was applying for a supervisor™s position and Respondent did 

not have such a position available at the time.8 This spurious reason is not based on any docum
ented fact of record. Mont-
gomery clearly testified that the advertisement for job appli-
cants placed with the Ohio Unemployment Agency was for the 
 5 See Wright Line, 
251 NLRB 1083 (1980). 
6 Montgomery™s statements in and of themselves violate Sec. 8(a)(1) 
of the Act. Quality Control Electric, Inc., 
323 NLRB 238 (1997). 
7 Montgomery was unable to supply the ad itself or even the text of 
the ad. Montgomery never directly testified that the ad said anything 
about supervisory experience, stretching the years of experience called 
for in the ad to mean that it was looking for a supervisor. 
8 Respondent hired Joseph Creech 
as a supervisor in March. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506 position of ﬁelectrician.ﬂ9 Baughn credibly testified that he was 
applying for the position of electr
ician and his application on its 
face reflects that. Nothing was said in the conversations be-
tween Baughn and Montgomery wh
ich would indicate that 
Montgomery thought he was filing for a supervisor™s position 
and clearly nothing said by Mo
ntgomery would indicate that 
this had anything to do with 
Respondent™s refusal to hire.  
The application form included a short test covering an appli-
cant™s knowledge of certain elec
trical symbols and other as-
pects of residential and comme
rcial electrical work. Though 
Montgomery clearly stated to 
Baughn on February 3 that his 
performance on the test did not 
matter, at hearing Respondent 
relied as its second line of de
fense on Baughn™s mistakes on the 
residential test and his failure to even take the commercial test. 
With regard to his mistakes, Baughn testified that without the 
code book, he was unable to answer a couple of the symbol 
questions. He also testified that
 he simply did not notice the 
commercial test. I credit this testimony. If that were a serious 
matter, Montgomery could have 
pointed it out to Baughn in his 
conversation with Baughn on February 3, and let Baughn re-
spond or complete the test. He di
d neither and I find this reason to be pretextual. 
Further support for this finding can be found in the 
documentation of the electricians Respondent did hire after refusing to hire Baughn. For 
example, Respondent hired 
Eugene Douglas who failed to 
respond to any of the questions 
on the second page of the resi
dential test. Respondent hired 
Joseph Creech, as a supervisor, although he failed to identify 
three symbols on the first page of the residential test. 
Respondent hired Daniel Powell, 
who did not respond to any of 
the symbol questions, and only attempted to answer one 

question on the second page of th
e residential test, and hired 
Michael Reed, who also failed to answer a significant portion 
of the test.10    The Respondent next contended that based on its reading of 
Baughn™s application, it would not have hired him because he 

lacked sufficient commercial experience. Baughn™s application 
reflects he had 3.5 years of i
ndustrial electrical experience at 
the time he filed the application.
11 Baughn and Williams testi-
fied that industrial work is generally more complicated than 
commercial work. Consequently, a more qualified and experi-enced electrician is needed to 
perform industrial electric work. 
Indeed, Montgomery conceded that industrial work is harder 
than commercial work and, more importantly, testified that he 
assumes that if an electrician is able to perform industrial work 
then he is able to perform commercial work. Furthermore, Re-

spondent hired Clark, Creech, a
nd Carter, who had significantly 
less electrical experience than Baughn. 
On brief Respondent argues, wit
hout merit, that they had no 
reason to believe that Baughn was sympathetic to the Union, 
then it argues that they rightly refused to hire him because if the 
Union found that he was working nonunion, it might threaten to 
fine him and he would quit. The justification for this reason is 
that he would be a short time 
employee. This reason is still 
based entirely on Baughn™s affiliation with the Union and is 
unlawful. Similarly, it argues
 that Baughn had just moved to 
Ohio and might want to return 
to his wife and family who re-
                                                          
                                                           
9 See Tr. 78, LL. 13Œ15. 
10 On brief, Respondent argues that it overlooked the failure of these 
job applicants to complete their a
pplications because they had worked 
previously for Respondent. However,
 only Douglas was shown to have 
fallen in this category. 11 Baughn also holds an Arkansas 
State Master El
ectrical license. 
mained in Arkansas. This latter fact was not known to Respon-

dent until the hearing herein.
12 The explanations Respondent provided at hearing for refus-
ing to hire Baughn are clearly 
pretextual. Respondent was mo-
tivated by the singular reas
on Montgomery gave to Baughn; 
that is, ﬁwe don™t hire union.ﬂ I find that Respondent™s dis-
criminatorily motivated refusal 
to hire Baughn violates Section 
8(a)(1) and (3) of the Act. 
CONCLUSIONS OF LAW 
1. Respondent is an employer 
within the mean
ing of Section 
2(2), (6), and (7) of the Act.  
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By refusing to hire and c
onsider for hire Jerry Baughn be-
cause of his union affiliation and membership, Respondent has 
engaged in conduct in violation of Section 8(a)(1) and (3) of the 
Act. 
4. The unfair labor practices committed by Respondent affect 
commerce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminat
orily refused to hire Jerry 
Baughn, it must offer him employ
ment as an electrician and 
make him whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of refusal, February 3, 
1998, to date of proper offer of employment, less any net in-
terim earnings, as prescribed in 
F. W. Woolworth Co., 90 
NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13 ORDER The Respondent, The Electric 
Group, Inc., Ashville, Ohio, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to hire job applicants because of 
their affiliation with and/or membership in a union. 
(b) In any like or related manner, interfering with, restraining 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Jerry 
Baughn employment as an electrician. 
 12 Though the Respondent™s primary witness was Montgomery, it 
put in testimony by Master Electrici
an David Bowens which reiterated 
the reasons Montgomery advanced to demonstrate that Respondent 
would not have hired Baughn unde
r any circumstances. Bowen how-
ever, had nothing to do with the decision not to hire Baughn and Mont-
gomery had complete authority to hire on his own, without need to 
consult Bowen. Thus, I find Bo
wen™s testimony immaterial. 
13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 ELECTRIC GROUP, INC. 507 (b) Make Jerry Baughn whole for any loss of earnings or 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of the deci-
sion. (c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in Ashville, Ohio, copies of the attached notice marked 
ﬁAppendix.ﬂ14 Copies of the notice, on forms provided by the 
                                                          
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Regional Director for Region 9, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 13, 1998. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  